Proceeding pursuant to CPLR article 78 to review a determination of respondent Frank J. Culross, City Manager of City of Rye, dated June 27, 1983 and made after a hearing, which found petitioner guilty of certain charges and dismissed him from his position as a police officer.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
There is substantial evidence to support the determination of respondent Culross made after a hearing which was fairly conducted. The record indicates that petitioner committed acts which were prejudicial to the good order, efficiency and discipline of the police department. Thus, petitioner’s dismissal *236was not so disproportionate to his offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 234, 237). Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur.